 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalUnion of Operating Engineers, LocalNo. 450,AFL-CIOand Hydrocarbon ConstructionCompanyandInternational Brotherhood of Electri-calWorkers,Local 716. Case 23-CD-270tion 2(6) and (7) of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDApril 26, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND BROWNThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Hydrocarbon Construction Company,herein called Hydrocarbon, alleging that InternationalUnion of Operating Engineers, Local No. 450, AFL-CIO, herein called Operating Engineers, had violatedSection 8(b)(4)(D) of the Act. A duly scheduled hear-ing was held in Houston, Texas, before Hearing OfficerWillard I. Boss on January 11 and 12, 1971, at whichInternational Brotherhood of Electrical Workers, Lo-cal 716, AFL-CIO, herein called IBEW, intervened.All parties appeared at the hearing, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing onthe issues. Thereafter, Hydrocarbon, IBEW, and theOperating Engineers filed briefs with the National La-bor Relations Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs, the Board makes the following findings:1.THE BUSINESS OF THE COMPANIESHydrocarbon Construction Company is a Texas cor-poration engaged in general contracting work. Duringthe past 12 months, a representative period, Hydrocar-bon purchased goods and materials from sources out-side the State of Texas of a value exceeding $50,000.Electrical Constructors, Inc., herein called ECI, is aTexas corporation engaged in the electrical contractingbusiness.During the past year, ECI received at theShell Chemical Company construction project in DeerPark, Texas, involved herein, goods and materialsvalued in excess of $50,000, which goods and materialswere received from points outside the State of Texas.We find, in accordance with the foregoing, and thestipulation of the parties, that Hydrocarbon and ECIare engaged in commerce within the meaning of Sec-190 NRLB No. 20The partiesstipulated,and we find, that t1reOperat-ing Engineers and theIBEWare labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and FactsOn and prior to December 1, 1970, Hydrocarbonwas engaged in the construction of a new chemicalprocessing unit at the Shell Chemical Company plantin Deer Park, Texas. The unit under construction wasbeing built to produce vinyl chloride monomer, and theHydrocarbon construction project was popularly re-ferred to as the VCM-S Offsite Job. Hydrocarbon, onDecember 1, 1970, employed approximately 90 em-ployees engaged in the work of running various pipe-lines and installing other equipment necessary for theVCM-S job.On and prior to December 1, 1970, ECI was per-forming certain electrical construction work on theVCM-S job under a subcontract from Hydrocarbon.On December 1, 1970, ECI began a portion of its jobinvolving the laying of groundwire to be attached toone of themetalvessels under construction on theVCM-S job. In order to lay this groundwire, it wasnecessary for ECI to dig a ditch approximately 2 feetdeep and 6 inches wide, in which to run and splice thewire, and then cover the wire. ECI determined that thisditch would be dug with a piece of small ditching ortrenching equipment, about the size of a power lawnmower, called a "Ditch-Witch," and that such ditchingmachine would be operated by its electricians, whowere represented by IBEW.When, on December 1, 1970, the operatingengineersemployed by Hydrocarbon learned that the members ofIBEW, employed by ECI, were operating the "Ditch-Witch," they left their equipment and engaged in awork stoppage, claiming that they were entitled, undertheir contract with Hydrocarbon, to perform the dig-ging or trenching work.On December 2, 1970, a meeting was held betweenrepresentatives of the Unions, William Nicholson, Hy-drocarbon's general superintendent, and Ronald An-derson, ECI's projectmanager.The Operating Engi-neers asserted that they were entitled to the work ofoperating the trenching machine by virtue of their con-tractwith Associated General Contractors (AGC),Houston Chapter, of which Hydrocarbon is a member.(ECI is not party to, nor otherwise bound by, anyagreement with the Operating Engineers.) The IBEW,on the other hand, tendered letters from electrical con- OPERATING ENGINEERS, LOCAL 45095tractors,showing that such contractors had used elec-tricians,represented by IBEW,to operate the "Ditch-Witch."Nothing was resolved,and the Operating En-gineers again engaged in a work stoppage.On December 3, Hydrocarbon'sgeneral superin-tendent,William Nicholson,called the Operating Engi-neers hiring hall and requested a new crew of operatingengineers,but was later advisedby theOperating Engi-neers that although the jobs had been posted no onehad applied therefor.On the evening of December 3,the work of operating the "Ditch-Witch"at the jobsitewas completed,and on the next morning,December 4,a full crew of operating engineers returned to work.The representatives of the Operating Engineers and theIBEW met on January 6, 1971, at which.time theydiscussed matters of mutual interest,as discussed morefullyinfra.D. Applicability of the StatuteBefore the Board proceeds with a determination ofdispute pursuant to Section 10(k) of the Act, it must besatisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.The charge herein alleges a violation of Section8(b)(4)(D) of the Act. The uncontroverted testimonyestablishes that on December 1, 2, and 3, 1970, theOperating Engineers engaged in a work stoppage at theShell Chemical Company construction project in DeerPark, Texas, with an object of forcing assignment of thedisputed work to employees it represented, rather thanto employees represented by the IBEW. We conclude,under these circumstances, that there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred, and that the dispute is properly beforethe Board for determination pursuant to Section 10(k)of the Act.'B.The Work in DisputeThe dispute in the proceeding involves the work ofoperating a trenching, or ditchdigging, machine knownby the brand name of "Ditch-Witch" at the ShellChemical Company construction project in Deer Park,Texas.C.The Contentions of the PartiesThe Operating Engineers claims that it is entitled tothe disputed work on the basis,inter alia,of its contractwith Hydrocarbon and other factors such as economy,safety, and skill required, as well as industry, area, andemployer practice. Moreover, it is claimed that at theJanuary 6, 1971, meeting the two Unions had agreed toset up machinery for the resolution of this dispute,namely, through the offices of their International repre-sentatives, and that, therefore, this matter is not prop-erly before the Board. IBEW, on the other hand, claimsthat ECI's assignment of the disputed work to it isproper by virtue of its contract with ECI, and that therelevant factors in determining this work dispute, suchas skills, efficiency, and area and industry practice,militate in its favor. Hydrocarbon states that ECI prop-erlymade the work assignment to its electricians,represented by the IBEW, and that the relevant factorsfavor suchassignment,and that, in any event, the workhas been satisfactorily completed by the electricians, inwhose favor ECI made the assignment. The position ofECI, as stated at the hearing, is that it has alwaysemployed its electricians to perform the trenching workand to operate the "Ditch-Witch," and that this is infull conformity with area practice.E.Merits ofthe DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of disputed work after giv-ing due consideration to various relevant factors. Thefollowing factors are relevant in making a determina-tion of the dispute before us:1.Collective-bargaining agreementsHydrocarbon, the general contractor of the ShellChemical Company project, is a member of AssociatedGeneral Contractors (AGC), Houston Chapter, whichhas a contract with the Operating Engineers. Article II,section 2, of this contract states that "All work subcon-tracted by a party to this Agreement that may be per-formed by any of the classifications herein listed shallbe paid for at the rates and performed in accordancewith the terms and conditions set forth in this Agree-ment." In article VII,Wages and Classifications,underthe heading of "Engineers-Heavy Equipment," there islisted "Trenching Machine (all sizes)." Hydrocarbonsubcontracted the electrical work on the project to'We find no merit in the contention of the Operating Engineers that thetwo Unions involved herein,at the January 6, 1971, meeting had agreed toset up machinery to resolve the instant dispute, and that, therefore, thismatter is not properly before Board. In this connection,we note that Gra-ham Kemp,the IBEW business manager, testified without contradiction thatthe January 6 meeting was not called for any specific purpose, that the workof operating the "Ditch-Witch" was not specifically discussed,but onlytouched on,that the work assignment in dispute was not resolved,that theIBEW never surrendered its claim to operating the "Ditch-Witch," and thatit still claimed the right to perform this work.On these facts,Plasterers LocalUnion 79[Southwestern ConstructionCo.] v. N.L.R.B.,enforcement denied440 F.2d 174(C.A.D.C.), cert. granted 401 U.S. 973 relied on by OperatingEngineers,is clearly distinguishable.In any event,as ECI at no time sig-nified its intent to be bound by the interunion discussions,and since werespectfully disagree with that court's views in the cited case, we would findthe instant dispute cognizable under Section 10(k) even if both Unions hadagreed to an alternate means of adjustment. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDElectrical Constructors, Inc. (ECI), a member of theNational Electrical Contractors Association (NECA),Houston Chapter. NECA has a contract with IBEW,which, in pertinent part, defines the scope of workcovered thereunder as "all electrical construction, al-teration-maintenance repair and extension of any andall electrical systems on plants, buildings, or properties,"including,inter alia,jobsite handling, erection, instal-lation, electrical connections, and all welding and cut-ting in connection with electrical work."As indicated above, ECI, the electrical subcontractorherein, assigned the work of operating the trenchingmachine known as the "Ditch-Witch" to its own em-ployees represented by IBEW. While the OperatingEngineers bases its claim partly on its contract withHydrocarbon, it is not the validity of Hydrocarbon'sassignment that is here in issue.' Since ECI, the subcon-tractor, assigned the work to employees represented bythe only labororganizationwith which it had a collec-tive-bargaining agreement, it appears that ECI's workassignment to its own employees was not improper andclearly was not in derogation of any obligation existingas between ECI and Operating Engineers.2.Area and industry practiceThere was conflicting evidence as to area and indus-try practice. The IBEW submitted a number of lettersfrom electrical contractors in the area, reflecting thatthey used members of the IBEW to operate the "Ditch-Witch" in connection with electrical jobs they had han-dled, while, on the other hand, the Operating Engineerspresented evidence indicating that certain contractorsused the OperatingEngineersfor such work. Therecord in its entirety supports the view that electricalcontractors in the area generally use electricians, repre-sented by IBEW, to operate the "Ditch-Witch,"whereas the general contractors use operating engi-neers to perform such work.3.Employerassignmentand preferenceThe record is clear that, at least for the past 11 years,ECI has used its own electricians, represented byIBEW, to operate the "Ditch-Witch," not only at thepresent jobsite but also in all other places where ECIhas engaged in electrical construction.4. SkillsThe Operating Engineers urges the Board to con-sider the asserted greater skill and experience of itsmembers as persuasive of its entitlement to the workassignment.However, the record clearly establishes'The charge, though filed by Hydrocarbon, refers only to ECI's assign-ment, and the notice of hearing, likewise, names ECI as the "Employer."that no particular skill is required to operate the"Ditch-Witch."5.Efficiency and economyThe record indicates that the wage scales for mem-bers of the Operating Engineers and the IBEW aresomewhat comparable. However, on this particularproject, the record shows that ECI used the "Ditch-Witch" only intermittently. It therefore appears that itwas more practical and economical for ECI to use oneof its regularly employed electricians to operate themachine, rather than to hire an operating engineer andthus fragment a task more efficiently performed by asingle craft.Conclusions as to the Merits of the DisputeUpon consideration of all the pertinent factors, weconclude that employees of ECI, represented by IBEW,are entitled to the work in dispute. Employees of ECI,represented by IBEW, are fully capable of performingthe work in dispute, and it appears that both Hydrocar-bon and ECI, which assigned them the work,are sa-tisfied with the quality of their work and the efficiencygained through employing them. Moreover, the instantassignmentof the disputed work to IBEWis consistentwith the provisions of the collective-bargaining agree-ment between ECI and IBEW, and the past practice ofECI conforms to area and industry practice,and is notin derogation of any ECI obligation to the OperatingEngineers.We conclude, therefore, that ECI's assign-ment of the disputed work to employees represented byIBEW shall not be disturbed. We shall, accordingly,determine the existing jurisdictional dispute by decid-ing that electricians represented by IBEW, rather thanoperatingengineers,are entitled to the work in dispute.In making this determination,we are assigning thedisputed work to the employees of ECI, who are repre-sented by IBEW, but not to the IBEW or its members.The present determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct,as amended,and upon the basis of theforegoing findings,and the entire record in this pro-ceeding,the National Labor Relations Board herebymakes the following determination of dispute:1.Employees employed by Electrical Constructors,Inc., currently represented by International Brother-hood of Electrical Workers,Local716, AFL-CIO, areentitled to the work of operating the trenching machineknown by the brand name of "Ditch-Witch" at theShell Chemical Company construction project at DeerPark,Texas. OPERATING ENGINEERS, LOCAL 450972. International Union of Operating Engineers, Lo-cal No. 450, AFL-CIO, is not entitled, by means pro-scribed by Section 8(b)(4)(D) of the Act, to force orrequire Electrical Constructors, Inc., to assign theabove-described work to employees represented by it.3.Within 10 days from the date of this Decision andDetermination of Dispute, International Union of Op-erating Engineers, Local No 450, AFL-CIO, shallnotify the Regional Director for Region 23, in writing,whether or not it will refrain from forcing or requiringElectrical Constructors, Inc., by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to employees represented by it, rather than toemployees represented by International Brotherhoodof ElectricalWorkers, Local 716, AFL-CIO.